Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Tullis on 07/06/22.

The application has been amended as follows: 

Claim 26 had been canceled. 

(Currently Amended) A method of obtaining zero vergence ultrasound waves for sonodynamic therapy to treat tumor cells harboring a sonosensitizer, comprising:
coupling a sonodynamic therapy device to a skin surface of a head of a patient with a brain with the tumor cells, the sonodynamic therapy device comprising a flexible membrane coupled to a rigid shell and a cooling system, 
wherein the rigid shell comprises an array of flat piezoelectric ultrasound transducers and a controller, 
wherein each of the flat piezoelectric ultrasound transducers is configured to emit a zero vergence ultrasound wave, 
wherein the zero vergence ultrasound wave does not converge,
wherein the zero vergence ultrasound wave does not diverge;
driving the array of flat piezoelectric ultrasound transducers with a signal to activate the sonosensitizer in the tumor cells of the patient, 
wherein the sonosensitizer comprises protoporphyrin IX,
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient with a modulated wave parameter to emit the zero vergence ultrasound wave with the acoustic intensity to activate the protoporphyrin IX in a treatment region to treat cancer in the tumor cells of the patient,
wherein the signal is modulated by a frequency modulated drive signal to produce a frequency modulated acoustic wave with a variety of frequencies in a range of 650 kHz to 2 MHz configured to minimize the spatial variation of the acoustic intensity in the brain at the tumor cells of the patient when activating the protoporphyrin IX,
wherein the sonodynamic therapy device is configured to acoustically couple the array of flat piezoelectric ultrasound transducers to the skin surface,
wherein the flexible membrane is configured for conforming to the head of the patient at the skin surface; 
wherein the driving the array of flat piezoelectric transducers comprises phase randomization to promote broad consistent coverage of the treatment region by a plurality of the zero vergence ultrasound waves,
wherein the array of flat piezoelectric ultrasound transducers comprises a grid of concentric elements, and
circulating a fluid in the cooling system to reduce heat at the skin surface.  

5.	(Currently Amended) The method of Claim 1, 

wherein the signal comprises at least one of the group consisting of: an intra pulse variation and an inter pulse variation


13.	(Currently Amended) A method of obtaining zero vergence ultrasound waves for sonodynamic therapy to treat tumor cells harboring a sonosensitizer, comprising:
coupling a sonodynamic therapy device to a skin surface of a head of a patient, the sonodynamic therapy device comprising a flexible membrane coupled to a rigid shell and a cooling system, 
wherein the rigid shell comprises an array of flat piezoelectric ultrasound transducers and a controller, 
wherein each of the flat piezoelectric ultrasound transducers is configured to emit a zero vergence ultrasound wave, 
wherein the zero vergence ultrasound wave does not converge,
wherein the zero vergence ultrasound wave does not diverge;
driving the array of flat piezoelectric ultrasound transducers with a signal to activate the sonosensitizer in the tumor cells in a brain of the patient,
wherein the sonosensitizer comprises protoporphyrin IX,
wherein the signal is configured to minimize a spatial variation of an acoustic intensity in the brain with the tumor cells of the patient with a modulated wave parameter configured to emit a plurality of the zero vergence ultrasound waves with a frequency in a range of  650 kHz to 2 MHz at the acoustic intensity in a range of 0.1 W/cm2 to 50 W/cm2 to activate the protoporphyrin IX in a treatment region to treat cancer in the tumor cells of the patient,
wherein the signal is modulated by a duty cycle modulated drive signal configured to produce a duty cycle modulated acoustic wave, wherein the duty cycle modulated drive signal is configured to generate a high temporal peak acoustic intensity of the zero vergence ultrasound wave with a low temporal average acoustic intensity when activating the protoporphyrin IX, 
wherein the sonodynamic therapy device is configured to acoustically couple the array of flat piezoelectric ultrasound transducers to the skin surface,
wherein the flexible membrane is configured for conforming to the head of the patient at the skin surface; and 
circulating a fluid in the cooling system to reduce heat at the skin surface. 

15.	(Currently Amended) The method of Claim 13, wherein the controller drives the array of flat piezoelectric transducers with the signal at the frequency to emit the zero vergence ultrasound wave with the temporal average acoustic intensity without increasing a temperature of a healthy tissue in the treatment region above 42°C.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the amendment overcome the rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793